Case: 16-10592    Date Filed: 12/28/2016   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-10592
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:15-cr-00022-LGW-RSB-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

CRAIG LAMAR ELKINS,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (December 28, 2016)

Before JULIE CARNES, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Nathan Williams, appointed counsel for Craig Elkins in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 16-10592    Date Filed: 12/28/2016   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Elkins’s conviction and sentence are AFFIRMED.




                                         2